Chief Justice Robertson,
delivered the opinion of the court.
Pawling gave a promissory note, in New York, to C. and J. brush, for (i, payablé in six months. Sartain, as assignee, sued Pawling on the note in this state; and the circuit court, without the intervention of a jury, rendered judgment and six per cent, interest thereon from the day the bote became payable, until the judgment should be discharged.
This judgment cannot be sustained! Knowing the geography of the country, we know judicially, that New York is not in Kentucky. Interest must be regulated by the Hex loci contractus,” unless the contract was to be performed in some other state. It does not appear, that the money was to be paid in this case, in Kentucky. Wherefore, the defendant in error is entitled to interest, only according to the law of New York. This law is unknown to the courts of this state. What the law is, must be ascertained, like other facts, by the verdict of ajury, and then the interest, if allowable, must be assessed in damages; and. judgment cannot be rendered for interest, accruing after the verdict.
Judgment reversed and cause remanded for proper proceedings.